The Court orders that the May 29, 2012, published opinion per curiam in this case is amended in two respects.
First, the opening sentence of the first paragraph on page 6  is amended to read:
Following the trial court’s advice, and as he did in his opening statement, plaintiffs counsel argued that the defense in this case was fabricated, that the Dr. Urse’s affidavit indicated that there was no meeting between Dr. Urse and Dr. Kowalski, and that Dr. Urse did not come to Mrs. Johnson’s room between 2:53 and 3:00 p.m. as the two doctors testified.”
Second, footnote 2 is added to the fourth sentence of the final paragraph on page 6 * * so that the sentence and footnote shall read:
Because they are inconsistent, plaintiff argues, the trial court should have admitted them for impeachment purposes.2

 We note that MRE 411 plays no role in this decision. MRE 411 does not preclude evidence of liability insurance if introduced for relevant reasons other than proving that a person acted negligently or otherwise wrongfully. Dr. Urse is not a party to this action. The communications between plaintiffs counsel and the claims representative for Dr. Urse’s insurer are admissible because they hear on Dr. Urse’s credibilify as a witness, not on his conduct on the day in question.
In all other respects, the May 29, 2012, opinion remains unchanged.